IN THE SUPREME COURT OF IOWA
                              No. 11–0435

                         Filed January 6, 2012


IOWA SUPREME COURT ATTORNEY DISCIPLINARY BOARD,

      Appellee,

vs.

MATTHEW M. BOLES,

      Appellant.



      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Attorney appeals from the report of the Grievance Commission of

the Supreme Court of Iowa proceeding which recommended a sixty-day

suspension from the practice of law. LICENSE SUSPENDED.



      Alfredo G. Parrish of Parrish Kruidenier Dunn Boles Gribble

Parrish Gentry & Fisher, L.L.P., Des Moines, for appellant.



      Charles L. Harrington and Wendell J. Harms, Des Moines, for

appellee.
                                           2

WATERMAN, Justice.

        The Iowa Supreme Court Attorney Disciplinary Board brought a

complaint against Matthew M. Boles alleging he violated the Iowa Rules

of Professional Conduct and the Iowa Code of Professional Responsibility

for Lawyers while working on five criminal felony defense matters.               A

division of the Grievance Commission of the Supreme Court of Iowa

determined Boles violated certain rules, primarily related to fee charges,

trust fund withdrawals, and client refunds. Boles stipulates to violating

rules governing fee withdrawals and accounting procedures, but appeals

the commission’s determination he neglected an incarcerated client’s

postconviction relief case, charged several other clients unreasonable

fees, failed to promptly return unearned fees, and failed to separate

disputed client property.        The commission recommended we suspend

Boles’ license for sixty days.       On our de novo review, we find Boles

violated seven rules and suspend him from the practice of law for thirty

days.

        I. Scope of Review.

        “We review attorney disciplinary proceedings de novo.”                Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Dunahoo, 799 N.W.2d 524, 528

(Iowa 2011) (citation and internal quotation marks omitted). We give the

commission’s findings respectful consideration, but we are not bound by

them. Iowa Supreme Ct. Att’y Disciplinary Bd. v. Schmidt, 796 N.W.2d
33, 36 (Iowa 2011). “The board must establish attorney misconduct by a

convincing preponderance of the evidence.”                Dunahoo, 799 N.W.2d at

528.    If we find the Board established attorney misconduct, we can

impose    a   more   or   less    severe       sanction   than   the   commission’s

recommended sanction.            Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Wagner, 768 N.W.2d 279, 282 (Iowa 2009).
                                     3

        II. Findings of Fact.

        The commission conducted an evidentiary hearing on January 10,

2011.    Each party admitted exhibits without objection.    Boles and his

wife testified. The parties stipulated to the facts for each of the Board’s

five counts.    A stipulation of facts is binding on the parties.     Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Gailey, 790 N.W.2d 801, 803 (Iowa

2010).    Based upon our de novo review of this record, we find the

following facts.

        Boles has been a licensed attorney in Iowa since 1993.         His

practice consists of criminal defense, personal injury, and family law.

From 2001 to 2008, the period relevant to this matter, Boles had an

extensive, statewide criminal defense practice and regularly handled

major felony cases. He drove over 120,000 miles throughout the state

while pursuing a challenging and complex trial practice. In the last ten

years alone, Boles represented 1105 clients of whom 225 were indigent.

Boles has performed extensive court-appointed and pro bono work. He

also has compiled an admirable record of public service volunteering to

coach more than twenty youth sports teams while serving on nonprofit

community boards, mentoring underprivileged children with Waukee

schools, and raising his own family. With that background in mind, we

will review the facts for each count in turn.

        A. Thomas Smith (Count I).       On February 1, 2001, Boles was

appointed to represent Thomas Smith in his postconviction relief action

after Smith’s previous attorney withdrew from the case because he

believed it lacked merit. Smith was serving a twenty-five-year sentence

for attempted murder after shooting at a police officer.      The district

court’s appointment order directed Boles to “undertake a review of this

file to determine whether or not a postconviction relief action is viable,”
                                        4

consult with Smith’s former attorney and obtain relevant files, and “on at

least one occasion have a personal consultation with Mr. Smith.”

      Shortly after accepting the appointment, Boles contacted the prior

attorney for information and documentation. On March 6, Boles wrote

Smith about the case. In the letter, Boles said he would “be reviewing

[Smith’s] file,” trying “to set up a phone conference in the very near

future” and asked Smith to write him “a letter with [his] thoughts” about

the case. Several days later, Boles received a letter stating that Smith is

illiterate, that others have to read and write his letters, that Smith would

“really like to see [Boles] if [he could],” and that Smith looked forward to

hearing from Boles. Boles responded in an April 19 letter, again asking

Smith to write his thoughts on the case, and telling Smith, “I would like

to come meet with you in the last week of April.” Boles, however, did not

meet with Smith that spring.      In a July 10 letter, Boles again wrote

Smith to inform him someone from his office would be meeting with him

in the next ten days.      That did not happen.         Frustrated, Smith sent

another letter to Boles on September 15 stating, “I have waited patiently,

but no one has come.” Several days later, Boles assured Smith by letter

he was trying to arrange a phone conference and a visit. On November 6,

Boles sent Smith a letter asking him to call his office collect. Smith sent

a letter back stating prison rules did not permit him to make collect

phone calls.

      On January 2, 2002, approximately eleven months after Boles was

appointed to the case, Boles and the county attorney agreed to dismiss

Smith’s   case   without    prejudice       to   consolidate   Smith’s   multiple

postconviction relief actions.   On May 7, Boles again wrote Smith to

inform him he was trying to schedule a prison visit in the next week. No

such meeting occurred.        Smith wrote more letters to Boles.              On
                                     5

January 15, 2003, the district court ordered Boles and the prosecutor to

meet to discuss the status of Smith’s case.        Smith wrote Boles on

February 8 to inquire about his case, to inform Boles he is Caucasian,

not   African-American    as   the   previous   attorney’s   postconviction

application stated, and to request a visit.

      On March 12, Boles filed an application for postconviction relief,

verified by Smith. Boles filed this application twenty-five months after

being appointed and fourteen months after agreeing to dismiss Smith’s

prior application.   The application contended Smith’s conviction and

sentence violated constitutional provisions.     He first contended that

Smith, as an African-American, was denied due process because his jury

venire did not contain sufficient African-Americans.           Boles also

contended Smith’s trial counsel erred in failing to have jury selection

reported. Smith later testified his illiteracy prevented him from catching

the application’s erroneous identification that he is African-American.

      Smith wrote Boles three times in the spring of 2003 asking Boles

to update him on the status of his case; Smith also expressed a desire to

give input on the case.     Smith’s postconviction case did not require

expert testimony, nor did Boles believe he needed evidence showing

prosecuting attorneys excluded African-Americans from the jury venire.

      The trial was set for November 25. In October 2003, Boles visited

Smith and discussed the case.            Boles requested and received a

continuance for the trial on November 21. In 2004, Boles requested and

received two more continuances with the consent of the State. The trial

date was set for November 23, 2004, nearly forty-six months after Boles

was appointed to the case. On the day of trial, Boles again asked for a

continuance, but then agreed with the district court the case presented

“no factual or evidentiary issues” and decided to submit the case on a
                                    6

stipulated record consisting of a transcript of Smith’s underlying criminal

trial and briefs. Boles submitted his trial brief on December 20, 2004.

The brief’s argument section correctly noted Smith was Caucasian and

argued the law accordingly.    Boles’ efforts were unsuccessful, but the

delays caused no harm to Smith who continued serving his sentence.

Boles handled the case pro bono.

         B. Robert and Joanne Eide (Count II). Robert and Joanne Eide

are husband and wife. Boles represented Robert in three different legal

matters.     On September 30, 2003, Robert was charged with second-

degree sexual abuse for sexually abusing his granddaughter. In 2004,

Boles agreed to represent Robert in the case. Boles received $7750 in

advance fee payments.      Robert pleaded guilty to third-degree sexual

abuse and was sentenced to prison for ten years.        While Robert was

incarcerated awaiting trial, an inmate assaulted him. Robert discussed

with Boles whether to file a civil lawsuit against the State for damages.

He also asked Boles to ensure prosecuting authorities brought charges

against the assailant.    Joanne paid Boles a $5000 retainer for this

matter. After an investigation, Boles concluded Robert’s prison assault

did not create a viable tort claim against the State, and he provided

Robert with instructions and paperwork to file a pro se administrative

claim.    Robert filed his claim pro se, which was ultimately denied in

October 2006.     In October 2005, relatives filed a civil action against

Robert based upon his sexual abuse of his granddaughter. Joanne paid

Boles an $18,000 retainer to defend the civil suit.         Boles filed a

preanswer motion to change venue, which went to a hearing. He also

filed an answer and raised affirmative defenses.    The case was set for

trial, but plaintiffs voluntarily dismissed the case without prejudice in

July 2006. Boles did not communicate the results of the civil claim to
                                    7

Joanne and Robert until October, 4, 2007—a full year after those matters

had been resolved.

      Boles’ trust fund withdrawal and billing records were incomplete in

each matter. Over the course of the representation, Boles withdrew all

funds paid to him.      He did not provide contemporaneous notice,

accounting, or billing to the Eides. He withdrew fees before his billing

statement indicated the fees were earned. By July 20, 2006, according

to his records, he had withdrawn $13,268.60 more than he had earned.

On October 4, 2007, Joanne, who had been left in the dark on the status

of the cases, contacted Boles’ associate to ask about the retainer fees.

She learned for the first time the lawsuit had been dismissed. She asked

for an itemization of the services and a refund of the remaining balance

at that time. Joanne followed up with e-mails and phone calls in late

2007 before Boles wrote her stating he “should have a formal response to

[her inquiry] by January 4, 2008.”      On March 11, 2008, after these

proceedings were filed, Boles met with Joanne to discuss the retainer

refund.   She received a copy of the billings for the first time at this

meeting. The bills showed a $445.56 balance for the criminal defense

matter, a $12,141.71 credit for the sexual abuse civil matter, and

$1590.45 credit for the civil tort suit matter. Boles issued a refund for

$13,286.60—seventeen months after the matters were fully concluded

and over five months after Joanne had requested a refund and

itemization.

      After the Board inquiry, Boles and his wife took extensive effort to

recreate the billings for these matters. He maintains the Eides in fact

were only entitled to a $3602.50 refund.

      C. Joseph Long (Count III).          In 2006, Boles defended Long

against charges of eluding while operating intoxicated, vehicular
                                    8

homicide by operating while intoxicated, leaving the scene of a fatal

accident, and third-degree burglary. Boles and Long agreed to a $20,000

flat fee, and Boles received $20,000 paid in advance. According to Boles,

his total billings in the case were $27,222.64. Boles asked for, but never

received additional payments. In early 2007, Long pled guilty to a series

of charges, and the district court sentenced him to a thirty-five-year term

of incarceration with no mandatory minimum.

        Boles withdrew $20,000 from his trust account over the course of

four months.    He did not provide Long contemporaneous notice of the

withdrawals, billing, or accounting, nor did he provide Long a bill. Boles

provided the Board with a bill dated February 2009. According to that

bill, Boles withdrew fees from his trust account before they were earned.

Boles’ recalculated billing still shows he withdrew fees before he earned

them.

        D. Donald Bruce Allen (Count IV).        Allen was arrested and

charged with first-degree kidnapping, third-degree kidnapping, neglect or

abandonment, stalking, and child endangerment on June 21, 2007.

Boles began representing him in early July. Allen and his mother paid

Boles a $10,000 advance fee on July 10. Boles withdrew the entire fee

from the trust account between July 10 and September 21. He did not

provide notice, billing, or accounting to Allen for any of the withdrawals.

In October 2007, Allen hired a new attorney after rejecting the plea deal

Boles presented him. Allen ultimately accepted a nearly identical plea

with new counsel.

        In late 2007 and early 2008, Allen’s mother made three requests

for an itemized bill and refund.          Boles refunded $1955.14 on

February 18, 2008, but never provided the Allens an itemized bill. After
                                    9

recalculating his bill for this matter, Boles believes he refunded Allen

$1677.25 more than Allen was owed.

      E. Manfred Little (Count V).      From August 2006 to January

2008, Boles defended Little against first-degree kidnapping and willful

injury assault charges.   On August 16, 2006, Little’s wife, Jane, the

alleged kidnapping victim, filed for dissolution of marriage, and the

district court issued an order requiring Little to preserve his marital

assets.   On August 25, Little paid Boles a $10,000 advance fee, and

Boles withdrew $2500 from his trust account on the same day.        Tom

Schlapkohl, Jane’s divorce attorney, contacted Boles to advise him of the

order to preserve assets.    Accordingly, Boles knew Jane claimed an

interest in the $10,000 advance fee. Days later, Boles withdrew $204.42

from his trust account. Schlapkohl sought to hold Little in contempt for

paying Boles with marital assets.   The district court set a hearing for

October 19. Six days before the hearing, Boles withdrew $3000 from the

trust account.   At the hearing, the district court ordered “any monies

paid and not yet expended as of October 19, 2009 . . . to Matthew Boles

. . . by Mr. Little are to be held in the trust account of [his law firm]

pending further notice of the Court.”     The trust account contained

$4295.58.

      Boles withdrew from the case on January 16, 2008. Schlapkohl

wrote Boles in April and September about the fee payment. Boles did not

respond in writing.    On September 19, Boles was subpoenaed for a

deposition.   Boles did not attend the deposition and, instead, sent his

associate. The district court ordered Boles to pay the money in his trust

account to Schlapkohl on November 4, 2008. Boles issued a check from

his trust account the following day for $4295.58.    Boles’ recalculated

billing shows he was entitled to an additional $3369.10. Boles failed to
                                        10

provide Little contemporaneous notice, billing, and accounting for the

three trust account withdrawals.

       III. Ethical Violations.

       A. Stipulated Violations.         Boles stipulates to violating several

ethical rules. When an attorney stipulates to legal violations, we enforce

the stipulation if it is supported by sufficient legal consideration and is

not unreasonable, against good morals, or contrary to sound public

policy.   Gailey, 790 N.W.2d at 804; see also Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Knopf, 793 N.W.2d 525, 528 (Iowa 2011).                    The

commission found sufficient legal consideration to establish Boles’

stipulated violations. We agree.

       Boles stipulates to violating rules 32:1.15(c) (“fees and expenses

. . . to be withdrawn by the lawyer only as fees are earned or expenses

incurred”) and 45.7(4) (requiring lawyer to notify client of withdrawal and

provide complete accounting when removing advance fee from trust

account) while representing the Eides, Long, and Allen. Boles concedes

he violated rule 45.7(4) while representing Little. He also stipulates to

violating rules 32:1.4(a)(3) (“A lawyer shall . . . keep the client reasonably

informed about the status of the matter”) and 32:1.4(a)(4) (“A lawyer shall

. . . promptly comply with reasonable requests for information”) in

representing the Eides. On our de novo review, we find the stipulated

factual concessions and exhibits provide sufficient legal consideration to

support these ethical violations.

       B. Contested Commission Legal Conclusions.                  Boles appeals

several of the commission’s determinations.             The commission found

Boles violated DR 6–101(A)(3) 1 by neglecting Smith’s postconviction relief


        1The Iowa Rules of Professional Conduct became effective July 1, 2005,

replacing the Iowa Code of Professional Responsibility for Lawyers. The Iowa Code of
                                         11

application.     In representing the Eides and Allen, the commission

concluded Boles violated rules 32:1.5(a) (“A lawyer shall not make an

agreement for, charge, or collect an unreasonable fee”) and 32:1.15(d)

(“[A] lawyer shall promptly deliver to the client . . . any funds or other

property that the client is entitled to receive”). In representing Little, the

commission concluded Boles violated rules 32:1.5(a) (unreasonable fee),

32:1.15(c) (withdraw fees “only as fees are earned”), and 32:1.15(e)

(“When . . . a lawyer is in possession of property in which two or more

persons . . . claim interest[], the property shall be kept separate”). Boles

appeals these determinations.

       1. Neglect. DR 6–101(A)(3) states a “lawyer shall not . . . [n]eglect

a client’s legal matter.” This rule is construed similarly to Iowa Rule of

Professional Conduct 32:1.3 (diligence).               Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Dolezal, 796 N.W.2d 910, 915 (Iowa 2011).

“[P]rofessional neglect involves ‘indifference and a consistent failure to

perform those obligations that a lawyer has assumed, or a conscious

disregard for the responsibilities a lawyer owes to a client.’ ”                 Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Gottschalk, 729 N.W.2d 812, 817

(Iowa 2007) (quoting Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Moorman, 683 N.W.2d 549, 551 (Iowa 2004)). Neglect often arises from

procrastination. Id.

       The commission observed, “Boles made an error of judgment in

pursuing this post conviction as it appeared to have little chance of

success.    However, once Boles chose to undertake this matter he was

required to do so diligently.” We agree. Smith’s postconviction hearing

took place almost forty-six months after Boles was appointed to the
________________________
Professional Responsibility for Lawyers applies to allegations occurring when it was in
effect.
                                    12

matter.     During that time, Boles agreed to dismiss the case without

prejudice for administrative reasons, waited fourteen months to refile the

application, elected not to meet with Smith before refiling the application,

incorrectly asserted Smith was an African-American while arguing the

jury venire’s racial demographics deprived Smith due process, failed to

promptly respond to numerous client inquiries, and sought three

continuances of the trial date. Smith’s application contained purely legal

issues, avoiding any need to delay the proceedings for evidentiary

investigation.   Boles, in fact, agreed to submit Smith’s case without

evidence.    We found an attorney neglected her client’s postconviction

relief matter by failing “to recast the petition,” by failing to “respond to

numerous [client] letters,” and by submitting the case without evidence

after obtaining several continuances.     Iowa Supreme Ct. Bd. of Prof’l

Ethics & Conduct v. Kennedy, 684 N.W.2d 256, 258, 260 (Iowa 2004).

We agree with the commission’s determination that Boles neglected

Smith’s postconviction relief matter.

      2. Unreasonable fee.      Rule 32:1.5(a) prohibits attorneys from

collecting an unreasonable fee and lists eight factors to determine

“reasonableness.”     The record contains insufficient evidence Boles

charged or collected objectively unreasonable fees for the services he

agreed to render.     The Board presented no expert testimony showing

Boles’ fees were excessive or unreasonable.      Boles represented clients

charged with serious felonies seeking an attorney with suitable expertise.

From all accounts, Boles is experienced and skilled in defending major

felony cases.       The Board has not established by a convincing

preponderance of evidence that Boles charged the Eides, Allen, or Little

unreasonable fees. See Dunahoo, 799 N.W.2d at 532–33 (finding trust

account violations alone did not provide sufficient evidence attorney
                                         13

charged objectively unreasonable fee). For the same reasons, we agree

with the commission’s determination Boles did not violate rule 32:1.5(a)

in representing Long.

      3. Failure to promptly refund unearned fees.            Rule 32:1.15(d)

requires “a lawyer [to] promptly deliver to the client . . . any funds . . . the

client . . . is entitled to receive.”    At issue is whether Boles promptly

refunded unearned advanced fees to his clients.           A delay of “several

months” violates this rule.     Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Plumb, 766 N.W.2d 626, 632 (Iowa 2009) (construing former rule DR 9–

102(B)(4)). Boles took seventeen months and ignored numerous refund

requests before refunding $13,268.60 to the Eides. Boles refunded Allen

his unearned fees four months after ceasing representation and after

Allen’s mother made three written refund requests. Boles’ recalculated

billing concedes he owed refunds to the Eides and Allen. We agree with

the commission that Boles failed to promptly return fees to the Eides and

Allen in violation of rule 32:1.15(d).

      4. Withdrawal of unearned fees. Boles contests that he withdrew

unearned fees in violation of rule 32:1.15(c) while representing Little.

Boles stipulates to withdrawing fees before earned based upon his May

2008 billing records. Even Boles’ recalculated billing shows he withdrew

$526.50 in unearned fees on August 25, 2006.           Accordingly, we agree

with the commission’s finding that Boles withdrew unearned fees from

his client trust account while representing Little in violation of rule

32:1.15(c).

      5. Disputed property.     Rule 32:1.15(e) requires a lawyer to keep

disputed property separate until the dispute is resolved. This rule

      is perhaps even more critical . . . when the dispute . . . is
      between the lawyer and either a client or a third party . . . .
      In these situations, the lawyer must not take advantage of
                                          14
       physical control of the funds, but must scrupulously abide
       by . . . protocol.

2 Geoffrey C. Hazard, Jr., et al., The Law of Lawyering § 19.7, at 19–14
(3d ed. 2005 Supp.).        The Board contends Boles violated the rule by

withdrawing fees from his trust account despite knowing Little’s wife

claimed an interest in the retainer fee through the couple’s divorce

proceeding. Boles withdrew $204.42 on August 28, 2006—days before

he filed an application to release funds in the Littles’ marriage

dissolution case. Boles then withdrew $3000 on October 13, 2006—six

days before a hearing on this dispute. Boles was aware of her competing

claim on the funds. Rule 32:1.15(e) expressly commands the lawyer to

keep the property separate “until the dispute is resolved.”                     Boles

withdrew fees and expenses twice, however, while the dispute was

pending. We agree with the commission’s finding that Boles violated rule

32:1.15(e).

       C. The Board Failed to Establish Misconduct Violating Other

Rules. The Board alleged Boles’ conduct violated rule 32:8.4(c) and (d). 2
The commission found Boles did not violate these rules. Rule 32:8.4(c)

states it is professional misconduct to “engage in conduct involving
dishonesty, fraud, deceit, or misrepresentation.”             The Board contends

Boles violated this rule by withdrawing fees before earned and failing to

provide clients contemporaneous notice of fee withdrawals.                 “When an

attorney’s conduct violates a specific rule involving dishonesty, fraud,

deceit, or misrepresentation, we will not find the same conduct to also

violate a general rule prohibiting that conduct, such as rule 32:8.4(c).”


       2The Board alleged Boles violated rules DR 1–102(A)(4) and (5) in the Smith

matter. We will construe these code of professional responsibility for lawyers rules in
the same fashion as the professional conduct rules alleged by the Board. See Dolezal,
796 N.W.2d at 915.
                                     15

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Parrish, 801 N.W.2d 580, 587

(Iowa 2011); see also Iowa Supreme Ct. Att’y Disciplinary Bd. v. Netti, 797
N.W.2d 591, 605 (Iowa 2011). We have already found Boles’ accounting

and refund missteps violated rules 32:1.15(c) and 45.7(4). Further, rule

32:8.4(c)   requires   a   finding   of   dishonesty,   fraud,   deceit,   or

misrepresentation. We have held an attorney only violates this rule if he

has “some level of scienter . . . greater than negligence.”       Netti, 797

N.W.2d at 605. From the record presented, we cannot conclude Boles

possessed the requisite scienter.     Accordingly, we find the Board has

failed to prove Boles violated rule 32:8.4(c).

      Rule 32:8.4(d) states it is professional misconduct to “engage in

conduct that is prejudicial to the administration of justice.” Conduct is

prejudicial to the administration of justice when it impedes “ ‘the efficient

and proper operation of the courts or of ancillary systems upon which

the courts rely.’ ” Iowa Supreme Ct. Att’y Disciplinary Bd. v. Templeton,

784 N.W.2d 761, 768 (Iowa 2010) (quoting Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Howe, 706 N.W.2d 360, 373 (Iowa 2005)). While Boles

took nearly four years to bring Smith’s postconviction relief action to

trial, the delays were obtained through court-approved continuances that

did not impede the proper operation of the court. Boles’ failure to attend

a September 19, 2008 deposition about his retainer fee in the Little

matter also did not impede the administration of justice. Boles sent his

associate who was knowledgeable in the matter.           The district court

resolved the issue by ordering Boles to pay the remaining retainer to

Schlapkohl, which Boles did within a day of the order.              We find

insufficient evidence that Boles’ nonattendance at the deposition violated

rule 32:8.4(d).
                                    16

      Finally, the Board alleged Boles, in representing Smith, violated

numerous additional provisions of the Iowa Code of Professional

Responsibility for Lawyers, including:     DR 1–102(A)(1) (conduct that

violates a disciplinary rule); DR 1–102(A)(6) (conduct that adversely

reflects on the fitness to practice law); DR 6–101(A)(2) (handling a legal

matter without adequate preparation); DR 7–101(A)(3) (intentionally

prejudicing or damaging a client); DR 7–102(A)(5) (knowingly making a

false statement of fact in representing a client); DR 7–102(A)(8)

(knowingly engaging in other conduct contrary to a disciplinary rule);

and DR 7–106(A) (disregarding or advising a client to disregard a

standing rule or ruling of a tribunal). The commission concluded Boles

did not violate these rules. We agree. The Board has failed to prove by a

convincing preponderance of evidence the scienter required to violate

these rules.

      IV. Sanction.

      There is no standard sanction for particular types of misconduct.

Dunahoo, 799 N.W.2d at 534. While prior cases are instructive, we craft

an appropriate sanction in light of each case’s unique circumstances. Id.

In fashioning a sanction

      “we consider the nature of the violations, the attorney’s
      fitness to continue in the practice of law, the protection of
      society from those unfit to practice law, the need to uphold
      public confidence in the justice system, deterrence,
      maintenance of the reputation of the bar as a whole, and any
      aggravating or mitigating circumstances.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Casey, 761 N.W.2d 53, 61

(Iowa 2009) (quoting Iowa Supreme Ct. Att’y Disciplinary Bd. v. Ireland,

748 N.W.2d 498, 502 (Iowa 2008)).

      Boles’ violations primarily result from his flagrant, multiyear

disregard for the billing and accounting requirements of our profession.
                                      17

He withdrew unearned fees, delayed responding to client requests for

accurate   billings, and    failed   to   promptly   refund   unearned   fees.

Contemporaneous billing requirements provide transparency to help

ensure lawyers treat clients honestly and deal fairly with clients

purchasing legal services.    These record-keeping rules are essential to

upholding public confidence in the justice system. See Iowa Supreme Ct.

Bd. of Prof’l Ethics & Conduct v. Apland, 577 N.W.2d 50, 59 (Iowa 1998)

(noting these rules safeguard lawyers from acting unethically and protect

the client’s interest). Boles’ neglect of Smith’s postconviction relief action

is noted, as is his private admonishment in 2000 for neglecting a

postconviction relief case.    The focus of our concern is Boles’ trust

account violations and failure to promptly refund unearned fees. Sloppy

billing practices and a stressful trial and travel schedule might explain

delays in preparing and sending clients accurate billing statements, but

do not justify a lawyer paying himself fees before earning them or failing

to properly bill for them. The most egregious example is Boles’ handling

of the Eides matters.    He paid himself $13,260.68 more than he had

earned by July 20, 2006, according to his own records at that time,

without providing any contemporaneous notice or billing.         He failed to

issue the refund in that amount until March of 2008, seventeen months

after the matters were fully concluded and over five months after the

client requested a refund and itemization. Even his subsequent revised

accounting showed he had owed the Eides $3602.50.

      Sanctions for trust account and accounting violations span from

suspensions of several months where the violations were compounded by

severe neglect, misrepresentation, or failure to cooperate, see, e.g., Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Earley, 729 N.W.2d 437, 443–44

(Iowa 2007) (four-month suspension for neglect resulting in harm to
                                    18

clients, failure to return client’s property, trust account violations, and

prior reprimand); Iowa Supreme Ct. Bd. of Prof’l Ethics & Conduct v.

Frerichs, 671 N.W.2d 470, 478 (Iowa 2003) (four-month suspension for

neglect, an illegal fee accompanied by a trust account violation, failure to

provide an accounting, and failure to cooperate); Iowa Supreme Ct. Bd. of

Prof’l Ethics & Conduct v. Adams, 623 N.W.2d 815, 818–19 (Iowa 2001)

(three-month suspension for neglect, failure to deposit a fee into a trust

account, failure to account for client property, and misrepresentation to

the client in an effort to cover up the neglect), to a public reprimand

when the attorney, in an isolated instance, failed to deposit funds into

his trust account because he believed the fees to be earned, see Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Piazza, 756 N.W.2d 690, 697, 700

(Iowa 2008).

      Recently, we suspended an attorney’s license for sixty days for

trust account violations.    Parrish, 801 N.W.2d at 590.        There, the

attorney repeatedly withdrew unearned fees without contemporaneous

notice, maintained poor billing records, and failed to refund the

unearned retainer until after his case was submitted to our court. Id. at

586–87. We found the attorney disregarded his billing and accounting

responsibilities, justifying a two-month suspension.       Id. at 590.   In

Kennedy, we suspended the attorney sixty days for comparable conduct.

684 N.W.2d at 260. There, the attorney failed to prepare for and advance

the interest of her client’s postconviction relief action and committed

several trust account violations. Id. at 260–61. Unlike Boles, she also

ignored the Board’s investigation. Id. at 261.

      Boles’ trust account problems were not isolated. The Board has

shown extensive problems with four clients in this matter. A pattern of

misconduct is an aggravating factor. Parrish, 801 N.W.2d at 589; Howe,
                                    19

706 N.W.2d at 381. Boles admits his billing and accounting practices in

these matters were unsatisfactory.       Importantly, however, Boles has

corrected his practices to avoid reoccurrence. He has invested in new

technologies, employed additional administrative help, and exercised

more self-discipline in routinely recording his time. The record contains

no evidence Boles has had any trust account problems since 2008.

These corrective measures do not absolve his past problems, but are a

mitigating factor.   See Parrish, 801 N.W.2d at 589; Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Lickiss, 786 N.W.2d 860, 871 (Iowa 2010).

Importantly also, Boles has cooperated with the Board throughout this

process.   “We have repeatedly emphasized how important it is for an

attorney to cooperate with disciplinary authorities when a complaint has

been filed against the attorney.” Kennedy, 684 N.W.2d at 260. Another

significant mitigating factor in this case is Boles’ admirable record of

volunteer community service to local youth programs and his extensive

pro bono practice.       Boles’ fitness to practice law at this time is

unquestioned.    We also consider the lack of harm to his clients apart

from the delayed refunds. See Casey, 761 N.W.2d at 61 (lack of harm is

a significant mitigating factor).

      After careful consideration of the record, precedent, mitigating

factors, and the need to motivate attorneys to maintain proper trust

account and billing practices, we conclude a thirty-day suspension is

appropriate.

      V. Conclusion.

      We suspend Boles’ license to practice law in this state with no

possibility of reinstatement for thirty days. The suspension applies to all

facets of the practice of law, as provided in Iowa Court Rule 35.12(3), and

requires notification to clients, as provided by Iowa Court Rule 35.22.
                                   20

The costs of this proceeding are assessed against Boles pursuant to rule

35.26(1).   Absent an objection by the Board, Boles shall be reinstated

after the thirty-day suspension period under the condition that all costs

have been paid. Iowa Ct. R. 35.12(2).

      LICENSE SUSPENDED.

      All justices concur except Wiggins, J., who takes no part.